            Case 1:17-cv-00395-RC Document 75 Filed 02/09/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  BANCROFT GLOBAL DEVELOPMENT, et
  al.,

                        Plaintiffs,
                                                      Civil Action No.: 17-0395 (RC)
                          v.

  UNITED STATES OF AMERICA, et al.,

                       Defendants.


                      Notice of Settlement and Stipulation for Dismissal

       By and through their respective counsel, Plaintiffs Bancroft Global Development, Michael

Stock, and Melissa Bates Stock (“Plaintiffs”), and Defendants United States of America, Tae

Johnson, in his official capacity as Acting Director of U.S. Immigration and Customs Enforcement,

Christopher Wray, in his official capacity as Director of the Federal Bureau of Investigation,

Michael Sherwin, in his official capacity as the Acting U.S. Attorney for the District of Columbia,

and Raj Parekh, in his official capacity as Acting U.S. Attorney for the Eastern District of Virginia

(“Defendants”) (collectively, “the Parties”), pursuant to a settlement between the Parties, hereby

jointly stipulate and agree that this action is dismissed with prejudice pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii).

       1.      By letter dated December 12, 2020, Plaintiffs offered to settle their claims in the

above-referenced action with the Defendants.

       2.      By letter dated January 18, 2021, Defendants accepted Plaintiffs’ December 12,

2020 offer and agreed to settle the case under Plaintiffs’ terms (the “Settlement”).

       3.      Counsel from the Department of Justice will submit the necessary request for

payment to Plaintiffs within fourteen (14) calendar days after the filing of this Stipulation for
               Case 1:17-cv-00395-RC Document 75 Filed 02/09/21 Page 2 of 3




Dismissal. Counsel for the Department of Justice will provide Plaintiffs’ counsel with a written

update on the status of payment on February 23, 2021, and every fourteen (14) calendar days

thereafter until payment is made.

          4.      The Parties will each bear the cost of litigation except as provided in the Settlement.

          5.      The terms of the Settlement may not be modified or amended, and no provision

hereof shall be deemed waived, except by a written instrument signed by the Party to be charged

with the modification, amendment, or waiver, or by such Party’s counsel.

          6.      Each signatory to this Stipulation and the Settlement represents and warrants that

he or she is fully authorized to sign on behalf of the persons or entities indicated, and has done so

freely and voluntarily, without any degree of duress or compulsion.

          7.      Any disputes about the Settlement or this Stipulation shall be governed by the laws

of the United States and the District of Columbia.

          8.      The Parties acknowledge that the preparation of the Settlement and this Stipulation

was collaborative in nature, and so agree that any presumption or rule that an agreement is

construed against its drafter shall not apply to the interpretation of the Settlement or any aspect of

this Stipulation.

          9.      Neither this Stipulation nor the Settlement shall be deemed an admission by any

Party of the merit or lack of merit of an opposing Party’s claims or defenses.

          10.     The Parties agree that by filing this Stipulation, this action is dismissed with

prejudice and the Settlement resolves all claims in the Second Amended Complaint filed in this

action.

          11. The Parties further agree that this Court shall retain jurisdiction to enforce the terms

of the Settlement and this Stipulation.




                                                    2
         Case 1:17-cv-00395-RC Document 75 Filed 02/09/21 Page 3 of 3




Dated: February 9, 2021                   Respectfully submitted,

                                          /s/ Simon A. Latcovich
                                          Simon A. Latcovich (D.C. Bar No. 980319)
                                          Alexander S. Zolan (D.C. Bar No. 1010091)
                                          WILLIAMS & CONNOLLY LLP
                                          725 Twelfth Street, N.W.
                                          Washington, DC
                                          Telephone: (202) 434-5000
                                          Facsimile: (202) 434-5029
                                          slatcovich@wc.com
                                          azolan@wc.com

                                          Counsel for Plaintiffs

                                          MICHAEL R. SHERWIN
                                          Acting United States Attorney
                                          for the District of Columbia

                                          BRIAN P. HUDAK
                                          Acting Chief, Civil Division
                                          /s/ Brian J. Field
                                          BRIAN J. FIELD
                                          D.C. Bar # 985577
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          555 4th Street, N.W. – Civil Division
                                          (202) 252-2551
                                          Brian.Field@usdoj.gov

                                          DAVID A. HUBBERT
                                          Deputy Assistant Attorney General

                                          /s/ Joseph A. Sergi
                                          JOSEPH A. SERGI (D.C. Bar No. 480837)
                                          MARY ELIZABETH SMITH (MD Bar)
                                          Trial Attorneys
                                          U.S. Department of Justice, Tax Division
                                          555 4th Street NW
                                          Washington, DC 20001
                                          Telephone: (202) 353-1988
                                          Joseph.A.Sergi@usdoj.gov
                                          Mary.E.Smith@usdoj.gov

                                          Counsel for Defendants



                                      3
